141 F.3d 1168
125 Ed. Law Rep. 622
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth E. HAWLEY;  Margaret R. Hawley, Appellants,v.Donald NELSON;  Teresa Winemiller; Caroline Bradford;  KayeHarms; Roger Berkbuegler;  Carl James;  Wayne Langston;Russell Sheldon;  Charlene Wheeler;  John W. Wiggins;  MaryW. Sheffield;  Russell Carnahan;  Ralph Haslag;  LynnSlawson;  Kent King; Melvin E. Carnahan;  Roger A. Carnahan;William E. Hickle;  Douglas E. Long, Appellees,CIRCUIT COURT OF PHELPS COUNTY, Associate Division, Defendant,UNNAMED EMPLOYEE(S) OF THE ROLLA SENIOR HIGH SCHOOL, Appellees.
No. 97-2312.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 20, 1998.Filed:  March 26, 1998.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth E. Hawley and Margaret R. Hawley appeal the district court's1 dismissal of their 42 U.S.C. § 1983 complaint against numerous defendants.  The Hawleys' complaint centers around the custody of the Hawleys' two minor sons, Joshua and Caleb, and actions taken by defendant juvenile officers, school officials, foster parents, and judges.  After de novo review, we affirm the judgment of the district court for the reasons set forth in its memorandum and order.  See 8th Cir.R. 47B.


2
A true copy.



1
 The Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)